Exhibit 99.1 DESCARTES ACQUIRES INTERCOMMIT Adds leading European B2B integration-as-a-service network provider to Descartes’ Logistics Technology Platform WATERLOO, Ontario, Canada - November 2, 2011 - Descartes Systems Group (Nasdaq:DSGX) (TSX:DSG), a global leader in logistics technology that unites business in commerce, acquired InterCommIT, a leading Netherlands-based provider of business-to-business (B2B) integration-as-a-service. The InterCommIT network serves more than 800 customers by helping trading partners connect and collaborate to seamlessly exchange data electronically. Regardless of size or technological sophistication, InterCommIT customers have achieved operational excellence by increasing automation, improving logistics precision, reducing implementation times and accelerating the return on their investment. “By adding InterCommIT’s technology and services to our Logistics Technology Platform, our customers have access to a broader scale and scope of document-critical functionalities that are key to efficient supply chain and logistics operations,” said Edward Ryan, Chief Commercial Officer at Descartes. “In particular, InterCommIT expands Descartes’ network capabilities, enhances our logistics application footprint in Web EDI, e-invoicing, e-document, and e-catalogue solutions, and adds a large number of European retailers and suppliers to our logistics community.” More than 800 InterCommIT customers will now have access to Descartes’ Logistics Technology Platform, where a community of more than 35,000 trading partners connect and collaborate to reduce costs, improve service and comply with customs and transportation regulations. The Logistics Technology Platform fuses The Global Logistics Network – the world’s most extensive, multi-modal logistics network – with the industry’s broadest array of modular, interoperable web and wireless logistics management solutions. “Descartes is uniting business in commerce with our Logistics Technology Platform,” said Arthur Mesher, Descartes’ Chairman and CEO. “With our combined technology and services, including InterCommIT’s domain expertise in e-commerce and its strength with retail supplier communities and financial and insurance institutions, the Logistics Technology Platform is in an even stronger position to serve our customers.” InterCommIT is headquartered in Amersfoort, the Netherlands and has approximately 40 employees. The all cash purchase price for the acquisition was EUR 10.1 million (approximately USD $13.8 million at November 2, 2011), with Descartes acquiring approximately EUR 0.4 million in working capital (approximately USD $0.5 million at November 2, 2011). About InterCommIT For more information about InterCommIT, visit www.intercommit.nl. About Descartes Descartes (TSX: DSG) (NASDAQ: DSGX) is the global leader in logistics technology. If logistics is critical to your business, Descartes connects the people and technology to put your organization in motion. We extend the command of logistics operations, helping the world’s largest and most connected logistics community to quickly reduce costs, improve service and comply with customs and transportation regulations. Descartes’ Logistics Technology Platform uniquely combines the power of The Global Logistics Network, the world’s most extensive multi-modal network, with the industry’s broadest array of modular and interoperable web and wireless logistics applications. At our core, Descartes’ team of industry-leading logistics experts is dedicated to delivering innovative solutions while working closely with our customers to help ensure their success. Descartes is headquartered in Waterloo, Ontario, Canada and has offices and partners around the world. Learn more at www.descartes.com. Contact Information: Investors Descartes Systems Group Laurie McCauley P - +1 x2358 investor@descartes.com MEDIA North America MEDIA Europe Descartes Systems Group
